             Case 7:19-cv-04419-PMH Document 46 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARIUS ROBUSTELLI,

                            Plaintiff,                        ORDER

                      -against-                               19-CV-04419 (PMH)

MOBILE LIFE SUPPORT SERVICES,
INC.,
                  Defendant.


PHILIP M. HALPERN, United States District Judge:

         Counsel for all parties appeared at The Hon. Charles L. Brieant Jr. Federal Building and

Courthouse, 300 Quarropas Street, White Plains, New York, in Courtroom 520 at 10:00 a.m. today.

Oral argument was had on the record.

         For the reasons indicated on the record and law cited therein, the Court: (1) GRANTS

Defendant’s motion for summary judgment dismissing Plaintiff’s ADA claim against Defendant

with prejudice; and (2) declines to exercise jurisdiction over the remaining claim under the

NYSHRL against Defendant and dismisses same without prejudice. See transcript.

         The Clerk of Court is respectfully requested to terminate the motion (Doc. 27), and to close

this case.



                                                   SO ORDERED:

Dated:       White Plains, New York
             September 15, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge
